PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov












BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/170741
Filing Date: 10/25/2018
Appellants(s): Joseph Noffsinger, Ajith Kumar, Yuri Plotnikov, Jeffery Fries and Stephen Ehret



__________________
Christopher R. Carroll
For Appellants












EXAMINER’S ANSWER

This is in response to the appeal brief filed 3/24/2021.
A. Real Party in Interest
The real party in interest in this appeal is Transportation IP Holdings LLC by way of name change from assignee GE Global Sourcing LLC. Transportation IP Holdings LLC is a subsidiary of Westinghouse Air Brake Technologies Corporation d/b/a Wabtec Corporation, having a place of business at 30 Isabella St, Pittsburgh, PA.
B. Related Appeals and Interferences
No appeal or interference which will directly affect, or be directly affected by, or have a bearing on, the Board's decision in the pending appeal is known to exist to the undersigned attorney or is believed by the undersigned attorney to be known to exist to Appellants.
C. Status of Claims
Examiner agrees with the current status of the claims contained in the briefs. 
D. Status of Amendments
Examiner agrees with the current status of the attached claims contained in the briefs and that there are no outstanding amendments.
E. Summary of Claimed Matter
Examiner agrees with the current summary of the claimed subject matter.
F. (1) Grounds of Rejection to be reviewed on Appeal
Examiner agrees with the current statement of the grounds of rejection to be reviewed set forth in the briefs. 
a. Grounds of Rejection Not in Review

b. Non-appealable Issue
1. None.
(2) Findings of Patentability to be reviewed on Appeal
	Examiner agrees with the current statement of the findings of patentability to be reviewed set forth in the briefs.
a. Findings of Patentability Not in Review
		1. None
b. Non-Appealable Issues
		1. None
G. Claim Appendix
The Copy of the appealed claims contained in the appendix to the Appellants briefs is correct.
H. Evidence Relied Upon
a. Karg  (United States Patent Publication 2008/0105791).
	b. Polivka  (United States Patent Publication 2013/0284859).
c. Turner  (United States Patent Publication 2005/0076716).
d. Nagashima  (Japanese Patent 202294609).

I. Grounds of Rejection
Claims 1-4, 6, 11-14, 16, and 18-20 were rejected pursuant to 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No 
Claims 7 and 17 were rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Karg, Polivka, and U.S. Patent Application Publication No. 2005/0076716 (Turner).
Claims 8 and 9 were rejected pursuant to 35 U.S.C. § 103 as being unpatentable over Karg, Polivka, and Japanese Patent 202294609 (Nagashima).
J. Determinations of Patentability
1. None
K.  No New Ground of Rejection
This Examiners answer does not contain any new ground of rejection and it does not contain any new finding of patentability.
L.  Response to Arguments
Appellants had 3 items of contention.
1. First Arguments (A) –Claim 1 under 35 USC 103
Appellant submits that “Independent Claim 1 - None Of The Cited References Describes Or Suggests The Many-To-One Operation Of Plural Application Devices That Inject Signals Into Rails And An Identification Unit That Identifies A Short When Only One Of These Signals Is Received By A Single Detection Unit” and the Examiner respectfully disagrees.
It remains the Examiner’s stance that the combination of the cited prior art renders the claimed subject matter obvious, as mapped out in the Final Office Action mailed out on 10/28/2020.

It is the Examiner’s stance that Appellant is in error on how many transmitters Karg discloses and only one signal being received as remarked. Karg, in paragraph 0030 and Figure 4, clearly discloses that the locomotive can have the transmitter and receiver on the front of the locomotive and the rear of the locomotive. Thus, as the claims required, Karg discloses “first and second application devices ... configured to electrically inject a first examination signal (in front of the vehicle) and a second examination signal (in the rear of the vehicle), respectively, into at least one of the conductive rails” [Karg, 0030-0034 and Figure 3]. Therefore the Examiner respectfully disagrees.
Further, it appears that appellant is remarking or understanding items that are not actually cited in the claims. The claims, as currently presented, are extremely broad, where the system is not even defined. Is the claimed system one vehicle, two vehicles, one entire train, or all of the trains on one track? Can all of the trains on all the tracks be one system?  Further, it appears that appellant was trying to capture the subject matter in Figure 6 of appellant’s disclosure, where the signals go under the train and form a circuit. However, as the claims are currently presented, there is no requirement for the 
Further, in understanding Karg, the injected signals in front and behind the locomotive, form two distinct circuits (Figure 3), and are looking for “the characteristic of the signal can be the presence of the signal, the strength of the signal or a signature of signal that can be detected by digital signal processing techniques, for example. On the basis of one or more of these characteristics, the locomotive 24 can surveys the railway track 26 for possible breaks” [Karg, ¶ 0028].  Therefore there is a circuit in front of the vehicle system and behind the vehicle system, and if there is a break, for example, in front of the vehicle system, only one of the two signals (front and back) will return to the vehicle system, the back signal, as required by the claims. Thus “an identification unit including one or more processors configured to determine that a section of the route includes an electrical short responsive to the one or more electrical characteristics indicating receipt by the detection unit of only one of the first and second examination signals” [Karg, ¶ 0025-0028, 0032-0036 and Figure 4]. Therefore, it remains the Examiner’s stance that Karg clearly discloses the claimed subject matter as currently presented and the Examiner respectfully disagrees.
Office Note: Appellant appears to agree with the Examiner when stating “This merely means that a first pair of a single transmitter and a single receiver is used to inspect a portion of the track ahead of the locomotive, and a second pair of a single transmitter and a single receiver is used to inspect a portion of the track behind the locomotive. The transmitter at the front end of the locomotive injects a signal that is received by the receiver at the front end of the locomotive when the rails are not broken 
Appellant clearly understands that Karg discloses that there are two circuits, in front and behind the train, and that receipt of the signals means no breaks in the track, and non-receipt of a signal, would mean a break. So if the Karg locomotive system was traveling on the tracks, and monitoring the front and back of the track circuit, as disclosed, when no signal is received in the front circuit, would this be a break in the front circuit, and then the only signal being received, as required by the claimed subject matter, would be the rear signal, thus one of the two signals is received. Therefore, it remains the Examiner’s stance that Karg clearly discloses the claimed subject matter as currently presented and the Examiner respectfully disagrees.
Appellant remarks “Polivka does not remedy this same shortcoming of Karg” and the Examiner respectfully disagrees.
First, in response to Appellants remarks against the cited references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208
Second, Polivka, which was introduced to further teach a rail detection system discloses detecting electrical shorts in rails by measuring and using signals taught “of 
Therefore the Examiner respectfully disagrees with Appellants remarks as it remains the Examiner’s stance that the combination of the cited prior art, mapped out by Figures and paragraph number mailed out 10/28/2020, clearly demonstrates that the claimed subject matter is obvious and suggested by the cited prior art of record.
2. Second Arguments (B) –Claims 11 and 18 under 35 USC 103
Claims 11 and 18
Appellant submits that “None Of The Cited References Describes Or Suggests Identifying A Short In A Route When Only One Of Multiple Signals Is Received At A Signal-To-Noise Ratio That Exceeds A Threshold" and the Examiner respectfully disagrees.
It remains the Examiner’s stance that the combination of the cited prior art renders the claimed subject matter obvious, as mapped out in the Non-Final Office mailed out on 10/28/2020.
Appellant further argues claims 11 and 18 recite the many-to-one operation of claim 1 (described above), and also recite that the short is identified when the only 
Appellant remarks “None Of The Cited References Describes Or Suggests Identifying A Short In A Route When Only One Of Multiple Signals Is Received” and the Examiner respectfully disagrees.
Karg, as mapped out previously and discussed above injects signals in front and behind the locomotive, form two distinct circuits. Therefore there is a circuit in front of the vehicle system and behind the vehicle system, and if there is a break, for example, in front of the vehicle system, only one of the two signals (front and back) will return to the vehicle system, the back signal, as required by the claims “an identification unit including one or more processors configured to determine that a section of the route includes an electrical short responsive to the one or more electrical characteristics indicating receipt by the detection unit of only one of the first and second examination signals” [Karg, ¶ 0025-0028, 0032-0036 and Figure 4]. Therefore, it remains the Examiner’s stance that Karg clearly discloses the claimed subject matter as currently presented and the Examiner respectfully disagrees.
Second, in response to Appellants remarks against the cited references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208.
Polivka, which was introduced to further teach a rail detection system discloses detecting electrical shorts in rails by measuring and using signals taught “of only one of the examination signals at a signal-to-noise ratio that exceeds a threshold” [Polivka, ¶ 
Therefore the Examiner respectfully disagrees with Appellants remarks as it remains the Examiner’s stance that the combination of the cited prior art, mapped out by Figures and paragraph number mailed out 10/28/2020, clearly demonstrates that the claimed subject matter is obvious and suggested by the cited prior art of record.
3. Third Arguments (C) –Dependent Claims under 35 USC 103
Appellant submits that “Dependent claims 2-4, 6-10, 12-14, 16-17, and 19-20 recite additional subject matter and are allowable based at least in part on their dependency from allowable claims 1, 10, and 18. Moreover, the final Office Action recognizes that claims 5 and 15 recite allowable subject matter. Appellant submits all claims are allowable and requests that the Board withdraw the rejections of these claims” and the Examiner respectfully disagrees,
It is the Examiner's stance that all of the claimed subject matter has been properly rejected; therefore the Examiner's respectfully disagrees with appellants arguments.
M.  Related Proceedings Appendix.
None.
N.  Period for Providing a Rebuttal Brief.

Note:  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellants had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESS WHITTINGTON/           Examiner, Art Unit 3669                                                                                                                                                                                             
Conferees:
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                                        
/HEATHER C SHACKELFORD/Primary Examiner